MAGISTRATE JUDGE’S RULING ON MOTION TO VACATE JUDGMENT OF DISMISSAL

THOMAS P. SMITH, United States Magistrate Judge.
The plaintiff, Ayon Simpson, seeks to vacate District Judge Robert Chatigny’s judgment of dismissal in this case. (Dkt. 31). Plaintiff has accordingly filed a Motion to Vacate Judgment of Dismissal under Federal Rules of Civil Procedure 60(b)(1). (Dkt. 32.) The defendant, City of Hartford, has filed a memorandum in opposition to this motion. (Dkt. 39.) For the reasons set forth more fully herein, the plaintiffs motion should be DENIED without prejudice.
I. BACKGROUND
On May 7, 2007, after a lengthy settlement conference before U.S. Magistrate Judge Thomas P. Smith, both parties explicitly agreed to terms that effectively settled this case. The parties were ordered to submit closing papers within 30 days. The parties had not submitted closing papers by June 27, 2007, on which date Judge Chatigny ordered that the case was dismissed. (Dkt. 31.) Plaintiff subsequently refused to sign a release in this matter, and seeks to vacate Judge Chatigny’s judgment and proceed to trial.
II. DISCUSSION
Plaintiff relies on Federal Rule of Civil Procedure 60(b)(1), which authorizes a court to relieve a party from a final judgment, on motion, for “mistake, inadvertence, surprise, or excusable neglect.” Plaintiff argues that “he inadvertently consented to settlement while he was operating under a mistaken understanding of the full and complete nature of the settlement.” (Dkt. 32.) Plaintiff provides no further explanation for this contention in his motion. On July 18, 2007, plaintiffs attorney, Ronald S. Johnson, submitted a brief letter to the court (Dkt. 34) explaining his client’s refusal to accept the offered settlement. In that letter, Johnson stated that “my client misunderstood the nature of the settlement” and “through inadvertence, the plaintiff failed to take into account certain aspects of the case that would bear upon the settlement amount he would be finally entitled to.”
These filings fail to provide a sufficient basis for this court to grant plaintiffs Motion to Vacate Judgment of Dismissal. Plaintiffs statements—that he inadvertently entered *103into the agreement and operated under a mistaken understanding of the nature of the settlement—do fit within the language of Rule 60(b)(1). However, without further explanation and/or argument, this court is unable to determine either the nature or the legitimacy of the “inadvertence” and “mistake” complained of here. The statement that “he failed to take into account certain aspects of the ease” is simply too vague to serve as a basis for granting this motion.
III. CONCLUSION
Plaintiffs Motion to Vacate Judgment of Dismissal (Dkt. 32) is therefore DENIED, without prejudice. Plaintiff may re-file this motion, with more complete discussion of pertinent facts and legal arguments, at his discretion.
IT IS SO ORDERED.